 

 

WALGREEN CO.

2002 EXECUTIVE DEFERRED COMPENSATION/

CAPITAL ACCUMULATION PLAN

Walgreen Co. (the "Employer") hereby establishes a nonqualified deferred
compensation program for certain of its employees as described herein. The
following shall constitute the terms and conditions of Walgreen Co. 2002
Executive Deferred Compensation/Capital Accumulation Plan (the "Plan"),
effective January 1, 2002:

1. Administration. Full power and authority to construe, interpret, and
administer the Plan shall be vested in the Compensation Committee of the Board
of Directors (the "Committee"). The Committee shall have the authority to make
determinations provided for or permitted to be made under the Plan, to interpret
the Plan, and to promulgate such rules and regulations, if any, as the Committee
considers necessary and appropriate for the implementation of the Plan.



2. Eligibility and Participation. Only those persons who are employed in Salary
Grades 12 through 31, and their equivalent as of January 1, 2002, who were not
eligible in 2001, shall be eligible to become a participant in the Plan. An
eligible employee shall become a participant upon the execution of an
irrevocable election under the Plan and the acceptance of the election by the
Committee.



3. Deferred Compensation Account.



A. The participant shall make an irrevocable election in writing of the amount
of compensation to be deferred under the Plan (the "deferral amount"). Such
amount shall not be in excess of ten percent (10%) of the participant’s base
salary as of January 1, 2002, and shall be in increments of no less than one
thousand dollars ($1,000.00). The election shall be made prior to January 1,
2002 and shall be for the period January 1, 2002 through December 31, 2002. The
deferral shall be reduced in substantially equal amounts from the base salary
otherwise periodically payable to the participant during the period January 1,
2002 through December 31, 2002, and attributable to service by the participant
for the Employer after the date of participant’s election.



 

 

 

 

B. The Employer shall establish and maintain a bookkeeping account in the name
of each participant, which shall be known as his or her "Deferred Account," and
which shall be credited with the amount of compensation deferred, and which
shall reflect the accumulated value of the deferral amount. The accumulated
value of the deferral amount shall equal the amount arrived at by increasing the
deferral account balance by assumed simple interest compounded annually but
credited as of the last day of each calendar month, calculated from January 1,
2002. Amounts paid to or on behalf of the participant or his beneficiary
pursuant to this Plan, shall be deducted from the account balance as of the
first day of the month in which such payment is made. The rate to be used in
determining the accumulated value of the deferral amount shall be that rate
specified in the Plan paragraph under which payment is to be made.



C. The participant’s Deferred Account shall at all times be reflected on the
Employer’s books in accordance with generally accepted accounting practices as a
general unsecured and unfunded obligation of the Employer and the Plan shall not
give any person any right or security interest in any asset of the Employer nor
shall it imply any trust or segregation of assets by the Employer. The
participant’s Deferred Account shall be distributed from the general assets of
the Employer.



4. Time and Manner of Payment. The participant’s Deferred Account shall be
distributed as follows:





 * Installment Payments





 * A participant who has not attained age fifty-five (55) as of January 1, 2002
   shall be entitled to fifteen (15) equal annual installment payments
   commencing at the January 1 of the year following his or her attainment of
   age sixty-five (65) or as soon as practicable thereafter, if one of the
   following conditions is met:



a. The participant remains in the continuous employ of the Employer during the
period from January 1, 2002 until the participant reaches age sixty-five (65);
or



b. The participant retires after a period of continuous employment beginning on
or before January 1, 2002.



 



 * A participant who attained age fifty-five (55) but not age sixty-five (65) as
   of January 1, 2002, shall elect, at the time of making the deferral election
   pursuant to Paragraph 3A, to receive installment payments in one of the
   following manners:



a. Fifteen (15) equal annual installments as described in paragraph (1) above;
or



b. Ten (10) equal annual installments commencing at the January 1 of the year
following his or her attainment of age seventy (70), or as soon as practicable
thereafter.





 * A participant who attained age sixty-five (65) but not age seventy (70) as of
   January 1, 2002, shall receive ten (10) equal annual installments commencing
   at the January 1 following his or her attainment of age seventy (70), or as
   soon as practicable thereafter.





 * A participant who attained age seventy (70) as of January 1, 2002, shall
   receive equal annual installments commencing at the January 1 following the
   deferral period and ending on January 1 following his or her seventy-ninth
   (79) birthday.



Installment payments shall be calculated to amortize fully the accumulated value
of the deferral amount over the payment period. For purposes of this Subsection
A, the rate to be credited in the calculation of the accumulated value of the
deferral amount shall be thirteen percent (13%).





B. Interim Payments



Participants who have not yet attained age fifty (50) as of January 1, 2002
shall be entitled to a lump sum payment on January 1, 2009, or as soon as
practicable thereafter, provided that one of the following conditions is met:

 1. The participant has remained in the continuous employ of the Employer during
    the period beginning January 1, 2002 and ending December 31, 2008 and is not
    receiving Installment Payments pursuant to Subsection A.





 * The participant retires after a period of continuous employment from January
   1, 2002 and is not receiving Installment Payments pursuant to Subsection A.



The lump sum payment, if any, shall be an amount equal to the amount deferred
under Paragraph 3 of this plan. Payments under Subsections B(1) and B(2) shall
be debited from the participant's Deferral Account as of the first day of the
month in which payment is made.





 * Payment Upon Termination





 * A participant who voluntarily terminates his employment with the Employer
   prior to retirement shall receive, as soon as practicable after such
   termination, a lump sum payment in the amount of the accumulated value of the
   deferral amount. For purposes of this Paragraph 4, Subsection C(1), the rate
   to be credited in the calculation of the accumulated value of the deferral
   amount shall be ten percent (10%).





 * A participant whose employment with the Employer is involuntarily terminated
   by the Employer prior to the participant's retirement for reasons other than
   those described in Sections 5 and 6 below, shall receive, as soon as
   practicable after such termination, a lump sum payment in the amount of the
   accumulated value of the deferral amount. For purposes of this Paragraph 4,
   Subsection C(2), the rate to be credited in the calculation of the
   accumulated value of the deferral amount shall be thirteen percent (13%).



For purposes of this Paragraph 4, retirement shall mean leaving the active
employ of the Employer at or after age sixty-five (65), or after at least ten
(10) years of service and at least age fifty-five (55), or for reason of
disability as described in Paragraph 9 of the Plan.



5. Noncompetition. Notwithstanding any other provision of this Plan, if the
Committee at any time determines that participant, without having obtained the
prior written consent of the Committee or its designee, has engaged in
competition with the Employer either during the term of his employment with the
Employer and continuing throughout such period thereafter that participant is
entitled to receive payments pursuant to this Plan, the sole amount payable to
participant hereunder shall be a lump sum payment of the accumulated value of
the deferral amount, payable as soon as practicable after such determination.
For purposes of this Paragraph 5, the simple rate of interest applied to
determine the accumulated value of the deferral amount shall be two percent
(2%). "Competition with the Employer" shall mean engaging, within any
geographical area or market served by the Employer and without the Employer's
written consent, in the provision of goods or services, or in any other business
activity of a type offered or engaged in by the employer, on participant's own
behalf or on behalf of another business enterprise while employed by the
Employer or within sixty (60) months of participant's termination of employment
with the Employer.



6. Dishonest Conduct. Notwithstanding any other provision of this Plan, if
participant's employment with the Employer is terminated at any time for reason
of dishonest or fraudulent conduct injurious to the Employer, the sole amount
payable to or on behalf of participant hereunder shall be a lump-sum payment of
the accumulated value of the participant's deferral amount, payable as soon as
practicable after such termination of employment. For purposes of this Paragraph
6, the simple rate of interest to be credited in the calculation of the
accumulated value of the deferral amount shall be zero percent (0%).



7. Payment Upon Death of Participant





 * If participant dies after leaving the active employ of the Employer for
   retirement as provided in Paragraph 4 hereof, but prior to receiving any or
   all interim payments due participant pursuant to Paragraph 4, Subsection B,
   the Employer shall pay any such unpaid interim payments to the participant's
   beneficiary commencing with the next interim payment due following the date
   of participant's death.





 * If participant dies after leaving the active employ of the Employer for
   retirement, after annual payments have become payable as provided in
   Paragraph 4, Subsection A hereof, but prior to receiving any or all annual
   installment payments due participant pursuant to Paragraph 4, Subsection A,
   the Employer shall pay any such unpaid annual payments to the participant's
   beneficiary, commencing with the next annual payment due following the date
   of participant's death.





 * If participant dies while actively employed by the Employer, but prior to the
   commencement of annual installment payments, no further interim payments or
   annual installments pursuant to Paragraph 4, Subsections A and B shall be
   paid by the Employer after the date of the participant's death, but the
   Employer shall as soon as practicable after the participant's death, pay to
   the participant's beneficiary, in a lump sum, the accumulated value of the
   deferral amount. For purposes of this Paragraph 7, the rate to be credited in
   the calculation of the accumulated value of the deferral amount shall be
   thirteen percent (13%).



 



 * If participant dies while actively employed by the Employer after
   commencement of annual installment payments at either age 65 or 70, the
   Employer shall pay any such unpaid annual installment payments to the
   participant's beneficiary commencing with the next annual payment due
   following the date of the participant's death.



8. Beneficiary Designation. A Participant may, from time to time, designate any
legal or natural person or persons (who may be designated contingently or
successively) to whom payments are to be made if participant dies before
receiving payment of all amounts due hereunder, by signing a form approved by
the Committee. A beneficiary designation form shall be effective only after the
signed form is filed with the Employer while participant is alive. A properly
filed designation shall cancel all beneficiary designation forms signed and
filed earlier. If the participant fails to designate a beneficiary as provided
above, or if all designated beneficiaries of participant die before participant
or before complete payment of all amounts due hereunder, the Employer, in its
discretion, may pay the unpaid amounts to one or more of such participant's
relatives by blood, adoption, or marriage in any manner permitted by law which
the Committee considers to be appropriate, including, but not limited to,
payment to the legal representative or representatives of the estate of the last
to die of participant and participant's designated beneficiaries.



9. Disability. If participant's employment with the Employer is terminated prior
to participant's retirement as provided in Paragraph 4 hereof by reason of
participant's disability, participant's employment with the Employer, for
purposes of this Plan, shall be deemed to continue until participant's
retirement as provided in Paragraph 4 and the provisions of this Plan shall be
applicable to such participant to the same extent as if participant were, in
fact, employed by the Employer during that period. However, if such termination
of employment occurs prior to January 1, 2002, as condition of the application
of this Paragraph, participant shall have any compensation payable to him from
the Employer (either directly or through Employer-provided disability
compensation) reduced by an amount equal to the balance of any deferred amount
the participant elected under Paragraph 3 hereof which has not been credited to
the participant's account as of the time of disability. For purposes of this
Section, "disability" shall mean any total and permanent disability which would
prevent participant's return to active employment, as determined by the
Committee.



 

10. Facility of Payment. If the Employer has, for any reason, doubt as to the
proper person to whom to make payment, the Employer may withhold payment until
instructed by a final order of a court of competent jurisdiction. Any payment
hereunder made by the Employer in good faith shall fully discharge the Employer
from its obligation with respect to such payment.



11. Insurance. The Employer may, in its sole discretion, purchase a policy or
policies of insurance on the life of participant or disability insurance with
respect to participant, the cash value, if any, and proceeds of which may, but
need not, be used by the Employer to satisfy part or all of its obligations
hereunder. The Employer will be the owner of any such policies and neither
participant nor any other person or entity claiming through participant shall
have any ownership rights in such policies or any proceeds thereof. Participant,
as a condition of receiving any benefits hereunder, on behalf of himself or any
person or entity claiming through him, shall cooperate with the Employer in
obtaining any such insurance that the Employer desires to purchase by submitting
to such physical examinations, completing such forms, and making such records
available as may be required by the Employer from time to time.



12. Effect on Other Benefits. The Deferral Amount attributable to each year
shall be included in participant's 2002 compensation, respectively, for the
purpose of calculating participant's bonuses and awards under any incentive or
similar compensation plan or program of the Employer, insurance, and other
employee benefits, except that in accordance with the terms of any plan
qualified under Section 401 of the Internal Revenue Code maintained by the
Employer, the amount deferred under Paragraph 3 shall not be included as 2002
calendar year compensation in calculating participant's benefits or
contributions by or on behalf of participant under such plan or plans. Payments
shall be excluded from compensation in years paid for purposes of calculating
participant's bonuses and awards under any incentive or similar compensation
plan or program of the Employer, insurance, and other employee benefits, except
that in accordance with the terms of any plan qualified under Section 401 of the
Internal Revenue Code maintained by the Employer, payments to active employees
shall be included as compensation in the year paid.



13. Nonalienation. Neither participant nor anyone claiming through him shall
have any right to commute, sell, assign, transfer, or otherwise convey the right
to receive any payments hereunder, which payments and the rights thereto hereby
are expressly declared to be nonassignable and nontransferrable, nor shall any
such right to receive payments hereunder be subject to the claims of creditors
of participant or anyone claiming through him or to any legal, equitable, or
other proceeding or process for the enforcement of such claims.

14. Tax Withholding. Notwithstanding the provisions of Section 13, the Employer
may withhold from any payment made by it under the Plan such amount or amounts
as may be required for purposes of complying with the tax withholding or other
provisions of the Internal Revenue Code or the Social Security Act or any state
income tax act or for purposes of paying any estate, inheritance or other tax
attributable to any amounts payable hereunder.



15. Nonsecured Promise. The rights under this Plan of participant and any person
or entity claiming through him shall be solely those of an unsecured, general
creditor of the Employer. Any insurance policy or other asset acquired or held
by the Employer shall not be deemed to be held by the Employer for or on behalf
of participant, or any other person, or to be security for the performance of
any obligations hereunder of the Employer, but shall, with respect to this Plan,
be and remain a general, unpledged, unrestricted asset of the Employer.



16. Independence of Plan. Except as otherwise expressly provided herein, this
Plan shall be independent of, and in addition to, any other employment agreement
or employment benefit agreement or plan or rights that may exist from time to
time between the parties hereto. This Plan shall not be deemed to constitute a
contract of employment between the parties hereto, nor shall any provision
hereof restrict the right of the Employer to discharge participant, or restrict
the right of participant to terminate his employment with the Employer.



17. Paragraph Headings. The Paragraph headings used in this Plan are for
convenience of reference only and shall not be considered in construing this
Plan.



18. Responsibility for Legal Effect. Neither party hereto makes any
representations or warranties, express or implied, or assumes any responsibility
concerning the legal, tax, or other implications or effects of this Plan.



19. Committee Determinations Final. Each determination provided for in the Plan
shall be made in the absolute discretion of the Committee. Any such
determinations shall be binding on all persons.



 

20. Amendment. The Employer may in its sole discretion amend the Plan from time
to time. No such amendment shall alter a participant's right to receive a
payment due under the terms of the Plan at the date of amendment.
Notwithstanding any other provision of the Plan, from and after a Change of
Control, the Employer may not amend the Plan to reduce the rate to be credited
in calculating the accumulated value of participant's deferral amount below the
rate that would have been utilized had his employment been terminated or the
plan terminated as of the date of the adoption of this amendment or, if more
favorable, below the highest rate provided at anytime during the ninety (90) day
period prior to the Change of Control. Neither the terms of this Section 20 nor
those of Section 22 may be amended so as to diminish the rights of a participant
under such provision from or after a Change of Control or in anticipation of a
Change of Control, and any such purported amendment shall be null and void. For
this purpose, a "Change of Control" shall mean:





 * The acquisition, other than from the Company, by any individual, entity, or
   group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
   Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial
   ownership (within the meaning of Rule 13d-3 promulgated under the Exchange
   Act) of twenty percent (20%) or more of either the then outstanding shares of
   common stock of the Company or the combined voting power of the then
   outstanding voting securities of the Company entitled to vote generally in
   the election of directors, but excluding, for this purpose, any such
   acquisition by the Company or any of its subsidiaries, or any employee
   benefit plan (or related trust) of the Company or its subsidiaries, or any
   corporation with respect to which, following such acquisition, more than
   fifty percent (50%) of, respectively, the then outstanding shares of common
   stock of such corporation and the combined voting power of the then
   outstanding voting securities of such corporation entitled to vote generally
   in the election of directors is then beneficially owned, directly or
   indirectly, by the individuals and entities who were the beneficial owners,
   respectively, of the common stock and voting securities of the Company
   immediately prior to such acquisition in substantially the same proportion as
   their ownership, immediately prior to such acquisition, of the then
   outstanding shares of common stock of the Company or the combined voting
   power of the then outstanding voting securities of the Company entitled to
   vote generally in the election of directors, as the case may be; or





 



 * Individuals who, as of the date hereof, constitute the Board (as of the date
   hereof the "Incumbent Board") cease for any reason to constitute at least a
   majority of the Board, provided that any individual becoming a director
   subsequent to the date hereof whose election, or nomination for election by
   the Company's shareholders, was approved by a vote of at least a majority of
   the directors then comprising the Incumbent Board shall be considered as
   though such individual were a member of the Incumbent Board, but excluding,
   for this purpose, any such individual whose initial assumption of office is
   in connection with an actual or threatened election contest relating to the
   election of the Directors of the Company (as such terms are used in Rule
   14a-11 of Regulation 14A promulgated under the Exchange Act); or



C. Approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case, with respect to which all or substantially all the
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger, or consolidation do not, following such reorganization,
merger, or consolidation, beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such reorganization, merger, or consolidation, or
a complete liquidation or dissolution of the Company or of the sale or other
disposition of all or substantially all of the assets of the Company.





 * Termination at the Employer's Option. Notwithstanding any other provision of
   this Plan, the Employer may terminate this Plan at any time if the Committee,
   in its sole and absolute discretion, determines that any change in federal or
   state law, or judicial or administrative interpretation thereof, has
   materially affected the Employer's cost of providing the benefits otherwise
   payable under this Plan, or for any other reason whatsoever. Upon such
   termination, the sole amount payable to participant shall be a lump-sum
   payment, as soon as practicable after such termination, of the accumulated
   value of the deferral amount. For purposes of this Paragraph 21, the rate to
   be credited in the calculation of the accumulated value of the deferral
   amount shall be thirteen percent (13 %).



 



 * Successors; Change of Control. The terms and conditions of this Plan and
   Deferral Election shall inure to the benefit of and bind Walgreen Co., the
   participant, his successors, assigns, and personal representatives. If
   substantially all of the assets of the Employer are acquired by another
   corporation or entity or if the Employer is merged into, or consolidated
   with, another corporation or entity, then the obligations created hereunder
   shall be obligations of the successor corporations or entity. Further, if the
   employment of participant were to be terminated during a period of five (5)
   years following a Change of Control for reasons other than dishonest conduct,
   such termination shall be treated as retirement by participant after a period
   of continuous employment from January 1, 2002, for all purposes of this Plan
   except to the extent that such treatment would result in any payment made
   under this Plan being nondeductible by the Employer for federal income tax
   purposes by reason of Section 280G of the Internal Revenue Code of 1986, as
   amended. A payment shall only be deemed to be nondeductible for purposes of
   this Section 22 if the Employer provides the participant with an opinion of
   counsel reasonably acceptable to the participant to that effect.





 * Controlling Law. The Plan shall be construed in accordance with the laws of
   the state of Illinois.

 *  